Citation Nr: 1451868	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  07-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.
 
3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active military service from May 1992 to October 1992, and from January 1993 to November 1993.

These matters are before the Board from September 2004, October 2005 and January 2006 rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia, and Nashville, Tennessee. 

The Veteran was scheduled for hearings before the Board in July 2008 and April 2009.  She failed to report for the 2008 hearing and cancelled the 2009 hearing.  She has not requested that the hearing be rescheduled.  Therefore, her request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2014). 

The RO initially developed the Veteran's psychiatric claim as a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5.  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  As is discussed in more detail below, the medical evidence of record in this case indicates that the Veteran has been diagnosed with various mental health disorders, including PTSD, bipolar disorder and panic disorder, during the period of the appeal.  The RO also previously denied service connection for a nervous condition in an unappealed December 1993 rating decision.  The Board has recharacterized the Veteran's psychiatric claim accordingly.  In this regard, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The VVA file contains an October 2014 Informal Hearing Presentation.  A review of the remaining documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to an increased rating for service-connected gynecological condition has been raised by the record, see May 2014 statement form the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.






FINDINGS OF FACT

1.  A December 1993 rating decision denied service connection for an acquired psychiatric disability, characterized as a nervous condition, essentially on the basis that no evidence of disability had been presented.
 
2.  The evidence received since the December 1993 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's diagnosis of PTSD is not based upon a corroborated stressor, she did not serve in combat, and her stressor was not based on fear of hostile military or terrorist activity. 


CONCLUSIONS OF LAW

1.  The December 1993 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

2.  Evidence received since the December 1993 rating decision is new and material, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disability, VA had a duty to notify the Veteran what information or evidence was needed in order reopen her claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

With respect to the underlying issue of entitlement to service connection for PTSD, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May and June 2004, September 2005 and October 2009 of the criteria for establishing service connection PTSD (to include as based on in-service personal assault), the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements.  Nothing more is required. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include available  service treatment records (STRs), service personnel records and pertinent, available post-service treatment (VA and private) records, has been completed.  The Veteran has not identified any pertinent, available, outstanding post-service records that could be obtained to substantiate her claim.  The Board is also unaware of any such records. 

In compliance with the June 2011 Board remand, the AOJ directly contacted the Defense Personnel Records Information Retrieval System (DPRIRS), the Records Management Center (RMC), the National Personnel Records Center (NPRC) and Blanchfield Army Community Hospital and requested the Veteran's complete service personnel records and STRs, to include an August 1993 psychological evaluation at the Community Mental Health SVC MEDDAC at Ft. Campbell, Kentucky.  STRs and personnel records were obtained; however, these facilities specifically reported that they had no records pertaining to any August 1993 psychological evaluation.  There is no indication that there are any remaining available STRs to be associated with the claims file.  Therefore, in light of the foregoing, the Board finds that further efforts to obtain any additional STRs would be futile.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In compliance with the July 2009 Board remand, the Veteran has been afforded the appropriate VA examination to determine the nature and etiology of her claimed PTSD.  The 2009 VA examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There has been substantial compliance with its remand directives.  See D'Aries, supra.

VA's duties to notify and assist are met. 

II.  Claim to Reopen

A December 1993 rating decision denied service connection for an acquired psychiatric disability (characterized as a nervous condition).  The RO essentially concluded that no evidence of the claimed disability had been presented.  The evidence of record at the time of the decision consisted of STRs.  The Veteran did not file a notice of disagree or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The December 1993 rating decision thereby became final.

Evidence received since the December 1993 rating decision includes private and VA treatment records and examination reports dated from 2001 to 2009 which note the Veteran's diagnoses of and treatment for PTSD, bipolar disorder and panic disorder without agoraphobia.

Because confirmed diagnosis of a current disability was one of the elements not present in December 1993, this evidence is sufficient to reopen the previously-denied claim.  See 38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108.  The underlying claim of entitlement to service connection for PTSD is decided below.  However, further development must be conducted before the Board may address the underlying claim for service connection for an acquired psychiatric disability other than PTSD.

III. Service Connection for PTSD

The Veteran contends that she currently has PTSD due to an in-service sexual assault.  Specifically, she maintains that her NCIO pulled off her clothes and tried to rape her in her apartment in 1993.  She indicated that she never reported the incident while in service.  See September 2004 statement from the Veteran, July 2005 VA outpatient treatment record and December 2009 VA examination report.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

To establish service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

In addition, 38 C.F.R. § 3.304(f) eliminates the requirement that a stressor be corroborated when the claimed noncombat in-service stressor is related to a Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  However, the Federal Circuit, in Hall v. Shinseki, 717 F.3d 1369 (2013), explained that this provision does not cover situations such as abuse by military personnel of subordinate military personnel, harassment, suicide of a fellow service member, or a fellow soldier's or sailor's post-service suicide, etc.  75 Fed. Reg. at 39845.  As such, this amendment is inapplicable to the Veteran's case.

In Hall, the Federal Circuit also once again affirmed that when a reported stressor is not related to either combat or the fear of hostile military or terrorist activity, then a Veteran's statements and testimony alone are not considered to be sufficient to establish the occurrence of a claimed in-service stressor.  This is the case here. 

Here, the Veteran has been diagnosed with PTSD due to sexual trauma, to include on VA examination in December 2009.  However, she never served in combat, was not diagnosed with PTSD on active duty, and her stressor does not relate to the fear of hostile military or terrorist activity.  As such, her statements and testimony alone are not considered to be sufficient to establish the occurrence of a claimed in-service stressor, but rather must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997). 

Again, the Veteran has reported an incidents in service in which she was allegedly sexually assaulted by her commanding officer.

STRs and service personnel records do not support the Veteran's contention.  Service personnel records dated in 1993 note that she found out that her husband was having a baby with another women.  At that time, he was caring for the Veteran's children.  When the Veteran was given orders to be deployed, she became uneasy about leaving her children with her husband.  An August 1993 Chapter Report of Medical History notes the Veteran's complaints of depression or excessive worry about her children and being able to leave service to care for them.  However, a psychiatric evaluation in August 1993 was normal.  The Veteran was cleared for administrative separation.  In November 1993 she was released from active duty due to parenthood (para 5-8).  In a July 1996 Individual Ready Reserve retention examination, the Veteran denied depression, excessive worry, or nervous trouble of any sort.  A psychiatric examination found the Veteran to be clinically normal. 

The Veteran's statements in support of her PTSD claim have also been inconsistent.  In private treatment records dated in 2001 and 2002, the Veteran related her psychiatric problems to childhood sexual abuse.  In her May 2004 claim of service connection, she indicated that her psychiatric problems were due to a car accident.  In a September 2004 statement, she first alleged an in-service rape.  She has provided limited details (no names or dates) and no corroborating lay statements.  

The Veteran has presented no evidence of behavior changes following the claimed assault.  The record does not show: substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  No family, friend, law enforcement, or clergy statements have been offered in support her claim.

The Veteran's representative notes that the Veteran was seen on "sick calls for gynecological and sexual issues" that would seem to support her claim of in-service assault.  See February 2011 and October 2014 IHP.  However, the Board's review of these records reveals a different scenario.  A July 1993 telephone consultation report shows that the Veteran called to inquire about a BTL (tubal ligation) reversal so that she could become pregnant.  Her spouse's semen analysis was a part of this process.  Moreover, as the Veteran indicated she would have nobody to care for her children during an upcoming deployment, her early release alone is not taken as corroboration of the Veteran's reported stressor.

The Board acknowledges that a VA examiner has related the Veteran's diagnosis of PTSD to military sexual trauma.  The Board acknowledges that the opinion of a medical professional may be sufficient, in some cases, to establish the occurrence of a military sexual trauma.  However, in this case, there is no corroboration of the alleged assault and the Board concludes that the examiner's statements are not sufficient to establish the occurrence of the alleged stressor.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

As described, a reported stressor has not been corroborated, and therefore the criteria for service connection for PTSD have not been met.  Accordingly, the Veteran's claim of entitlement to service connection for PTSD is denied.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened; and, to this extent only, the appeal is granted.

Service connection for PTSD is denied.


REMAND

As noted above, the Board has construed the Veteran's claim to include entitlement to service connection for an acquired psychiatric disability other than PTSD.  
See Clemons, supra. 

The evidence of record shows that the Veteran has been diagnosed with bipolar disorder (see July 2005 VA outpatient treatment record) and panic disorder without agoraphobia (see December 2009 VA examination report).

Although the Veteran underwent a VA psychiatric examination in December 2009, the examination report is inadequate for adjudication purposes.  Specifically, the August 2009 VA examiner diagnosed the Veteran with PTSD and panic disorder.  The examiner failed to address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's panic disorder is related to her military service.  Moreover, the examiner did not address whether the bipolar disorder diagnosed during the period of the appeal is related to the Veteran's military service.  In this regard, the Board notes that the Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A remand for a VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:
 
1.  Return the Veteran's claims file to the VA examiner who provided the December 2009 opinion.  If that examiner is not available, any VA psychiatrist or psychologist can provide the opinion.  If the Board's question cannot be answered without an examination, one should be scheduled. 

The following question should be answered:

Is it at least likely as not (a 50 percent or better probability) that the Veteran's current or recent psychiatric disability (other than PTSD) to include panic disorder and bipolar disorder noted on VA treatment records and examination reports, had its onset in service or is otherwise causally or etiologically related to her military service? 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
2.  Then re-adjudicate the claim for entitlement to service connection an acquired psychiatric disability other than PTSD.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


